        Case: 3:19-cv-00723-jdp Document #: 34 Filed: 07/23/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 KEVIN OMAR HARPER,

                              Plaintiff,
        v.

 GARY BOUGHTON, JONATHAN BUSSIE,
 GEORGE G. REICHERT, LUCINDA BUCHANAN,
 LUCAS WEBER, KEVIN BOODRY, BRYAN GERRY,                           OPINION and ORDER
 CHRISTOPHER OLSON, RANDY SCHNEIDER,
 JORDAN THOME-HOUGH, TARA WOODRUFF,                                     19-cv-723-jdp
 GARRETT BARRY, SHARDA ANDERSON,
 BRITTANY WILLIAMS, RYAN WINWOOD,
 SHAYNE LLOYD, JEFFREY NGUYEN, TRAVIS
 KLEMM, CHRISTOPHER BORTZ, SUSAN NOVAK,
 and JOHN DOES CORRECTIONAL OFFICERS,

                              Defendants.


       Pro se plaintiff and prisoner Kevin Omar Harper is proceeding on claims that prison

staff at Columbia Correctional Institution disregarded his serious asthma condition, failed to

provide him medical treatment for his asthma, and used excessive force against him. Before the

court is Harper’s motion for leave to amend his complaint to add assistant health services

manager Angela Dodge as a defendant and to add state law claims against all defendants. Dkt.

32. Harper states that he satisfied the state’s notice of claim requirements in Wis. Stat.

§ 893.82 before filing his lawsuit. Defendants have responded stating that they do not oppose

Harper’s motion to amend. Dkt. 33.

       I will grant Harper’s motion. His allegations against Dodge are similar to those he made

against the other supervisory defendants in this case. Harper’s allegations that these officials

enforced policies that prohibited inmates from having nebulizers or inhalers in their cells in the

segregation unit, despite knowing that prisoners such as Harper would be harmed by such
          Case: 3:19-cv-00723-jdp Document #: 34 Filed: 07/23/20 Page 2 of 3



policies, are sufficient to state an Eighth Amendment claim. Therefore, I will grant him leave

to amend his complaint to add a similar claim against Dodge.

          As for his state law claims, Harper seeks to add claims of negligence, breach of duty,

malpractice, and intentional infliction of emotional distress. His negligence, breach of duty,

and malpractice claims require him to allege that that the defendant breached his or her duty

of care and that the plaintiff suffered injury as a result. Paul v. Skemp, 2001 WI 42, ¶ 17, 242

Wis. 2d 507, 520, 625 N.W.2d 860, 865.           To state a claim for intentional infliction of

emotional distress, Harper must allege: (1) that the defendant’s conduct was intended to cause

emotional distress; (2) that the defendant’s conduct was extreme and outrageous; (3) that the

defendant’s conduct was a cause-in-fact of the plaintiff’s emotional distress; and (4) that the

plaintiff suffered an extreme disabling emotional response to the defendant’s conduct. Rabideau

v. City of Racine, 2001 WI 57, ¶ 33, 243 Wis. 2d 486, 627 N.W.2d 795. Defendants do not

oppose Harper adding common law claims of negligence, breach of duty, medical malpractice,

and intentional infliction of emotional distress, and I conclude that Harper’s allegations are

sufficient to state these common law claims against each of the defendants against whom

Harper is already proceeding with constitutional claims. He alleges that each defendant was

responsible for subjecting him to injuries that caused him severe pain and emotional distress,

that their actions fell below their duty of care, and that the defendants knew that their actions

could cause that harm. Therefore, Harper may proceed against defendants on these state law

claims.



                                             ORDER

          IT IS ORDERED that plaintiff Kevin Omar Harper’s motion to amend his complaint,


                                                2
        Case: 3:19-cv-00723-jdp Document #: 34 Filed: 07/23/20 Page 3 of 3



Dkt. 32, is GRANTED. Harper is GRANTED leave to proceed on an Eighth Amendment claim

against Angela Dodge, as set forth above. Harper is also GRANTED leave to proceed on

negligence, breach of duty, malpractice, and intentional infliction of emotional distress claims

against all defendants.




           Entered July 23, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               3
